 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDA.T.I.Warehouse,Inc.andInternational Brother-hood of Teamsters,Chauffeurs,WarehousemenandHelpersofAmerica,Local20.Cases8-CA-4492,8-RC-6546, and 8-RM-471February 1, 1968DECISION,ORDER,AND DIRECTION OFSECOND ELECTIONBy CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSOn September 6, 1967, Trial ExaminerFrederick U. Reel issued his Decision in the above-entitled proceeding, finding that Respondent hadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitcease and desist therefrom and take certain affir-mative action, as set forth in the attached Trial Ex-aminer's Decision. He also found that Respondenthad not committed certain other unfair labor prac-tices alleged in the complaint and that the results ofthe election held on January 24, 1967, should notbe set aside. Thereafter, both the Respondent aandthe General Counsel filed exceptions to the TrialExaminer's Decision and supporting briefs, and theRespondent also filed a brief in answer to theGeneral Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, the National LaborRelations Board has delegated its powers in con-nection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thebriefs, and the entire record in these cases, andhereby adopts, the findings, conclusions, and recom-mendations of the Trial Examiner, except asmodified below.1.The Trial Examiner recommended dismissalof the allegation that Respondent refused to bargainwith the Union in violation of Section 8(a)(5) of theAct.While we agree with his conclusion, we do soonly for the following reasons.Like the Trial Examiner, we find that Gauthierwas a supervisor and that hence the cards solicitedby him could not be counted toward the Union'smajoritywhen it requested recognition onNovember 16. It is well settled that cards obtainedwith the direct and open assistance of a supervisorare invalid for such purposes.' Since the Union didnot repeat its request for bargaining at any timewhen it might have had a valid majority,2 we neednot consider whether the expression of approval forthe Union of December 18 amounted to a reaffir-mation of the cards solicited by Gauthier,3 therebygiving the Union a valid majority on that date.Accordingly, we shall dismiss the complaint in-sofar as it alleged a violation of Section 8(a)(5) ofthe Act.2.The Trial Examiner also found that theRespondent had violated Section 8(a)(1) of the Acton several occasions. We agree with these findings.The Trial Examiner, however, rejected the GeneralCounsel's contention that Respondent's strict en-forcement of its no-solicitation rule against prou-nion employees amounted to disparate treatment ofprounion employees in violation of Section 8(a)(1).The evidence indicates that while antiunion em-ployees were advised not to violate the rule, prou-nion employees were warned that infractions of theno-solicitation rule would result in discharge.Wefind this disparity in treatment violative of Section8(a)(1).The General Counsel also contended that thepretrial interview by Respondent's attorney of em-ployee Padilla violated Section 8(a)(1). In this inter-view,Respondent's attorney questioned Padillaabout telephone conversations which occurred be-fore the election. The attorney asked Padilla to re-late the substance of a conversation in which an em-ployee had discussed the Union with Padilla. Healso inquired whether a second employee was com-mitted to the Union when this second employeespoke to Padilla on the telephone. We find thatthese inquiries intruded into employee activitiesand were not relevant to any legal defense.4Accordingly, we hold that Respondent's interviewwith Padilla violated Section 8(a)(1).3.Lastly, although the Trial Examiner held thatthe Respondent violated Section 8(a)(1) during thecritical period, he concluded, nonetheless, that theviolationswere too inconsequential to warrantsetting aside the election . We do not agree. Afterthe petition was filed, but before the election wasconducted, Hernandez, acting on the Respondent'sbehalf, stated to employee Ramirez that employeeswho worked for the Union might be fired. He alsostated that election of the Union might result in ashutdown of the plant. Hernandez also told em-ployee Ferris that a union was not necessary andthat they could simply form their own union. The'Weidang &IndustrialProducts, Ltd. & Carbonic Products Corp.,167NLRB 881 (holding that a supervisor's activities tainted the union'smajority, notwithstanding the fact that the supervisor, at a later date,reversed his position and threatened employees with loss of work if theunion were elected); see, alsoJ.C. Penney Co.,Inc., 160 NLRB 279;Southland Paint Co., Inc.,156 NLRB 22, 43,Leas & McVitty, Inc.,155NLRB 389.2Cf.Western Aluminum of Oregon Incorporatedet al,144 NLRB1191;J.C. Penney Co., Inc., supra,which involvedan analogous situa-tion.3A demand for recognition could not be based on the petition filed bythe Union since it relied on the initial demand and refusal.4 Joy Silk Mills, Inc., v. N.L.R.B.,185 F.2d 732 (C.A D.C.);SullivanSurplus Sales, Inc,152 NLRB 132.169 NLRB No. 75 A.T.I. WAREHOUSE, INC.581interviews of Gauthier and Padrutt, which the TrialExaminer found were unlawful, also occurred dur-ing this period.We cannot agree with the Trial Ex-aminer's finding that conduct of this kind, com-mitted in a unit of 13 employees, is inconsequential.Accordingly, we shall order that the election be setaside and direct that a second election be held.ORDERThe representation cases, initiated by petitions filedNovember 30, 1966, led to an election, held January 24,1967, to which objections were subsequently filed raising,insofar as here relevant, issues similar to those presentedin the unfair labor practice case.Upon the entire record in these cases ' including myobservation of the witnesses, and after due considerationof the briefs filed by the General Counsel and by Re-spondent, I make the following:FINDINGS OF FACTPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Boardadopts as its Order the Recom-mended Order of the TrialExaminer,as modifiedbelow, and hereby orders that the Respondent,A.T.I.Warehouse, Inc., Toledo, Ohio, its officers,agents,successors,and assigns, shall take the ac-tionset forth in the Trial Examiner's Recom-mended Order,as hereinmodified:1.Add the following as phrase A,1(e) to the TrialExaminer's Recommended Order, and reletter thepresent phrase (e) to (f)."(e)discriminatorily enforcingits no-solicitationrule againstunion adherents ...."52.Delete paragraph C of the Trial Examiner'sRecommended Order and substitute the followingtherefor:"(C) IT IS HEREBYORDEREDthat the electionconducted on January 24, 1967, be, and it herebyis, set aside."3.Amend the address appearing at the bottomof the notice to read "Federal OfficeBuilding,Room 1695, 1240 East Ninth Street, Cleveland,Ohio 44199, Telephone 522-3738."[Direction of Second Election6 omitted frompublication.]5After the word "Board," in the WE WILL NOT paragraph of the notice,the following phrase should be added:"or discriminatorilyenforcing itsno-solicitation rule against union adherents."6An election'bligibility list, containing the names and addresses of allthe eligible voters, must be filed by the Employer with the RegionalDirector for Region 8 within 7 days after the date of issuance of theNotice of Second Election by the Regional Director.The RegionalDirector shall make the list available to all parties to the election. No ex-tension of time to file this list shall be granted by the Regional Director ex-cept in extraordinary circumstances.Failure to comply with this require-ment shall be grounds for setting aside the election whenever proper ob-jections are filed.Excelsior Underwear Inc.,156 NLRB 1236.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFREDERICK U. REEL, Trial Examiner: This proceeding,consolidated by order of the Regional Director, washeard at Toledo, Ohio, on May 23 and 24, 1967. The un-fair labor practice case, consisting of alleged interferencewith employees' Section 7 rights and an alleged unlawfulrefusal to bargain, originated with charges filed thepreceding February 6, and a complaint issued March 23.I.THE BUSINESSOF THERESPONDENTAND THE LABORORGANIZATION INVOLVEDRespondent,herein called the Company, an Ohio cor-poration,engaged at-Toledo in the wholesale sale and dis-tribution of automotive supplies and equipment,annuallyships products valued in excessof $50,000 to points out-side the State, and is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act. TheChargingParty,herein called the Union,isa labor or-ganization within the meaning of Section2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. The UnionOrganizes,Seeks Recognition,and Losesthe ElectionLate in October 1966 2 employee Allen Gauthier(whose status as an alleged supervisor at that time isdiscussed,infra)commenced organizing activities on be-half of the Union. By November 16, the Union had ob-tained signed authorization cards from 6 employees (in-cluding Gauthier, who by this date had been transferredto a position which all parties agree was nonsupervisory)in the 13-employee warehouse unit ultimately agreed toas appropriate. The obtaining of a seventh card, that ofRichard Cherry, is discussed below, but for reasonshereinafter set forth I find that it could not be counted incomputing the Union's majority status until December18.On November 16, two union representatives called atthe office of Company President Shrader, told him thatthey represented a majority of his warehouse employees,and requested recognition. At this time they handed hima letter which, in addition to repeating their claim ofmajority and request for recognition, also contained anoffer to submit the authorization cards to an impartial per-son for examination and count. While the union represen-tatives were in his office, and indeed at their suggestion,Shrader telephoned his counsel, James Fazekas, whospoke to the union representatives and agreed to get intouch with them in a few days. Later that month Fazekas'After the close of the hearing, Respondent moved to introduce as anexhibit the transcript of a portion of a tape-recorded conversation betweenits president and its counsel,in which the two men indicated their readi-ness to bargain with the, Union if it won the election. As will appearinfra,General Counsel introduced other portions of that "tape," consisting ofinterviews between management and certain employees.As I regard theentire magnetic tape as a single document,Iwill admit the exhibit, overobjection, as Resp. Exh. 13, but I regard it as having little, if any, proba-tive value, and have not relied on it in reaching the result in this case.-2Subsequent dates in this narrative refer to the fall and winter of1966-67.- 582DECISIONSOF NATIONAL LABOR RELATIONS BOARDadvised the Union that the Company would not extendrecognition unless and until the Union won a Board elec-tion. On November 30, both the Company and the Unionfiledpetitions for an election.After a hearing onDecember 15, devoted primarily to determination of thebargaining unit, the Regional Director on January 15,1967, ordered that an election be held on January 24.Prior to the election, three_union supporters-Gauthier,Ferris, and Ramirez-were discharged. The reasons forthe discharges are not disclosed in the record, but the Re-gional Director, upon investigation, apparently found nomerit in the charge that the discharges violated the Act.The Union lost the election, 7 to 3. General Counselurges, however, that the Union had enjoyed majority sup-port at a time when the Company had had no good-faithdoubt thereof, and that in any event the Company en-gaged in acts of interference, restraint, and coercion ofemployees so that a bargaining order, based on theUnion's preelection majority, should issue to restore thestatus quo ante.B.The Union's Majority Status1.The bargaining unitThe Union's initial written request for bargainingdescribed the unit as embracing "warehouse workers,truckdrivers, checkers, shipping clerk, receiver, stockpullers, fork-lift drivers." The Company employed noforklift operators and had no classification of "shippingclerk"or"checker."Company President Shradertestified that on the date of the Union's initial demand forbargaining in mid-November, and on January 5, the dateof the Regional Director's determination of the ap-propriate unit, the Company employed 13 named in-dividuals as "warehouse workers" (including three whowere also truckdrivers). At the hearing on the representa-tion petitions the Company sought the inclusion, and theUnion sought the exclusion, of office clericals and outsidesalesmen. The Union in its petition included the catego-ries it had named in its original demand, and added the"counterman." The Regional Director declared the fol-lowing unit appropriate:All warehouse employees, truckdrivers, inventorycontrol clerks, the assistant manager of inventorycontrol and the counterman... excluding office cler-ical employees, [and] routemen....At the hearing before me, the parties stipulated that thisunit was appropriate. This unit consisted of the 13 em-ployees identified as "warehouse workers," referred toabove.2.The validity of the cardsa.Gauthier's supervisory statusAt the end of October 1966, Allen Gauthier was ac-tively engaged in organizing for the Union. He signed acard, procured the signatures of several other employees,and campaigned in the Union's behalf. In mid-NovemberGauthier became the "counterman," a nonsupervisoryposition. The Company contends, and General Counseldenies, that prior to this transfer, and hence at a timewhen he was organizing for the Union, Gauthier was a"supervisor," and the Union's claimed majority is"tainted" by that fact.Gauthier during the period in question was the"warehouse manager," dispatching the truckdrivers inthe morning and handling their inquiries during the day.His testimony minimizes the importance of his job, as heneeded approval for any major deviations from the rou-tine, and found that his efforts to "order" the men werenot respected. On the other hand, there is some testimonythat his views as to the discharge of employees weregiven weight, and that he directed the employees in theirwork. I find it unnecessary to go into detail as to Gauthi-er's work, however, for as early as August 1966, long be-fore the Union activity, the Company posted a notice ad-vising all employees that Gauthier was "in completecharge of the warehouse" from 6 a.m. to 4 p.m. and that"all drivers and warehouse people are expected to reportto him and are under his control" The same noticerecited that one Calvin Huffman, who all parties agreewas a supervisor, would assume the same duties andwould be in charge after 4 p.m. In the light of this notice,I find that in the weeks immediately preceding November16, 1966, Gauthier was a supervisory employee.3b.Richard Cherry's cardCherry,a part-time employee, signed a unionauthorization card at Gauthier's urging sometime inNovember. The card is dated November 22, but Cherrytestified that the date is not in his writing and that hesigned it "right after the girls signed theirs," which placesthe date as on or "right after" November 14. Gauthiertestified that Cherry dated the card himself. The recordisclear that Cherry, shortly after he signed the card,asked Gauthier to return it, and according to Cherry thisoccurred the day after he signed the card and before aconversation, hereinafter described, between him and oneRodney Chryst, which occurred on November 17. Uponconsidering all the facts, I find that Cherry's card wassigned November 14 or 15.As noted, Cherry asked Gauthier to return the card.According to Cherry, he did this the day after he signedafter thinking the matter over and talking to his father.Gauthier persuaded Cherry to hear the Union's "side"before definitely making up his mind, and Cherry agreedto let Gauthier keep the card for this purpose. OnDecember 13, Company President Shrader in a speechto the employees made clear the Company's oppositionto the advent of the Union. However, after a union meet-ing on Sunday, December 18, Cherry decided to supportthe Union, and after a discussion in the parking lot withseveral union adherents, Cherry told Gauthier to forwardCherry's card to the Union, thus ratifying an action whichGauthier had mistakenly taken late in November.After the December 18 meeting the union supporters,who congregated in the parking lot and spoke in supportof the Union, included employees Gauthier (no longer asupervisor), Pacelli, Joyce Davis, Carole Ferris, and JohnPadrutt.Another union supporter, Jane Ramirez, whohad signed a card at Gauthier's urging on November 14,was listed by Cherry, a company witness, as one of thosewho "had their minds made up" for the Union by mid-3 It may also be noted that Pacelli, a witness for General Counsel,testified that Gauthier would give him orders such as to "pull orders, if Ididn't have anything to do, or work on the trucks, help load trucks, whatrun Iwould take, things like that." A.T.I. WAREHOUSE, INC.583December.In short,as of December 18, the recordestablishes that, countingCherry, 7of the 13 employeesin the unit were for the Union.1C. Alleged Interference, Restraint, and Coercion1.Prior to the filing of the representation petitionAlthough the complaint alleges various infringementsof Section 8(a)(1) occurring on and after December 5, thetestimony establishes that some of the conduct involvedoccurred on or about November 17, before the filing ofthe representation petitions.At that time, RodneyChryst, an officer of the Company and son-in-law ofCompany President Shrader, spoke in the early eveningto part-time employees Cherry and Padrutt, and later inthe evening to employees Davis and Ferris. Cherry, awitness for the Company, testified that Chryst told himand Padrutt that if the Union came in, they as part-timeemployees would lose their jobs or get laid off. Later Fer-ris overheard Chryst say over the telephone to his father-in-law, Company President Shrader, "I have talked totwo of them. I think I have got two of them on our side,and I am talking to the others later."Later that evening, Chryst, who was substituting onthat occasion for Huffman, a supervisor who was ill,talked with Ferris and Davis. The former described theconversation as follows:Well, he asked, he told us that men had been out totalk to Mr. Shrader, the man from the Union hadcome out and talked to Mr. Shrader, and he told usthat he had talked to the boys earlier in the eveningand he wanted to talk to us about the Union, and heasked us who started the Union, and we didn'tanswer him.He said, "Well, that's okay, I pretty well know,"he said, "I have talked to Al and he is coming aroundand changing his way of thinking." Then he went onand he told us that we should think of the boys,because if the Union did get in, because they werepart-time help, they would be laid off. Then he toldus that the night shift, if the Union got in, that thenight shift-we worked, nights, and the night shiftwould be, eliminated, and that we would be replacedby men on days.And he said, "I am sure you wouldn't want to loseyour job,"' he said, "I am sure you need a job orotherwise you wouldn't be working," and he told usthat'a Union wouldn't help us, that the place was toosmall for a Union and that we could have-form ourown Company Union, that we didn't need any out-siders, and he told us that he understood the situationbetter than we did because he was in the family andthat IMr. Shrader couldn't afford to pay Union wages;that if the Union did come in, that because hecouldn't afford to pay us Union wages, then he wouldhave to close down.Davis' testimony substantially corroborated that ofFerris, and Chryst did not directly deny making the state-ments attributed to him, although his account of the con-versation was more cryptic. I credit Ferris as quotedabove.The Company is plainly responsible for Chryst's state-ments even assuming,arguendo,that he was not regularlyemployed as a supervisor, for Chryst was not only an of-ficer of 'the corporation, son-in-law of the president, andacting as a supervisor on the evening in question, but washeard to report to the company president about the proba-ble success of his antiunion threats. Cf.N.L.R.B. v. DesMoines Foods,Inc.,296 F.2d 285,286-288(C.A. 8),and cases cited.In any event Company PresidentShrader, testifying at the hearing in the representationcase, repeatedly indentified Chryst as a supervisor.2.Subsequent to the filing of the representation petitionsa.Hernandez' interviewsEarly in December, acting at the direct request of Com-pany President Shrader, one George Hernandez spoke toemployees Ferris and Ramirez about the Union and thenreported the conversation back to Shrader. Hernandezwas the service manager for Shrader Tire & Oil Com-pany, a corporation headed by Shrader's son, which occu-pied adjacent premises and is the principal customer ofthe Company. In the course of his conversation withRamirez, Hernandez said that if the employees tried toget he Union in they "might get fired for it." He also toldhe that if the Company could not meet the Union's de-,nds, the Company would "have to close up and,verybody would lose their jobs." Hernandez asked Fer-ris how she felt about the Union, told her "the place wastoo small to have a union," and that "we could just formour own union with just the employees."The Company, having sent Hernandez on his missionto the employees, is plainly responsible for his state-ments.b.The interviews in the officeOn December 19, Company President Shrader and hisattorney, Robert Affeldt, interviewed several employeesin Shrader's office. In the course of interviewing Gauthi-er, Affeldt asked if Gauthier was aware of a rule recentlyposted restricting distribution and solicitation. Gauthierreplied that he was, and the interview continued:Affeldt: And have you been soliciting since then?Gauthier: No sir.Affeldt:We don't care what you do on companypremisesonnonworkingtime - your lunchperiod-we are only concerned about one thing: Didyou solicit or talk to anybody in the plant concerningunion matters during working time in the workingarea.Gauthier: No!Affeldt: Did you solicit any literature whatsoever?Gauthier: No!Affeldt: All right. Did you threaten with job lossanybody in this plant who refused to join the union?Gauthier: No.In an interview with employee Padrutt, Affeldt inquiredas follows:Affeldt: There's been rumors throughout the plantthat you've been distributing cards. Is that true?Padrutt: No, it isn't.Affeldt: Have you at all solicited anyone in theUnion?Padrutt: I have not.Later in the Padrutt interview the following exchange oc-currcd:Affeldt: But you read the notice. You said-Padrutt: I mean I was aware of it after Saturday,yes.Affeldt: And after Saturday someone talked to youconcerning it, right? 584DECISIONSOF NATIONALLABOR RELATIONS BOARDPadrutt: Not- not on company time, no.Affeldt: During your lunch hour you mean?Padrutt:No. Nobody's-nobody talked to meSaturday...and Ijust got here now- today.Affeldt: All right. As far as we're concerned youhave a right to talk about union activities in the plantduring your own time-your own time. You have noright for any of you people to distribute literature-Shrader: John has no time here at all. He worksfrom 4 o'clock to 8. He has no lunch time so....Affeldt and Shrader alsointerviewed,as a group,Ferris,Ramirez,and Davis on December 19, but merelyemphasized that the no-solicitation, no-distribution ruleapplied to working time and work areas.On February 13, 1967, apparently in preparation for aBoard investigation of the unfair labor practice chargeand of the Union's objections to the election, Affeldt andShrader interviewed Supervisor Huffman and employeeIrenePadilla. The latter interview was devoted primarilyto the Company's effort to learn from Padilla the detailsof various telephone conversations she had with Ferrisabout the Union in January, after Ferris was laid off. TheHuffman interview was devoted primarily to preparingHuffman for his interview with the Board's field ex-aminer.When Huffman expressed fear that the Unionwould "hold it against" him if he gave information ad-verse to it, Affeldt said:"Believe mewhen I say thismuch, I can tellyou, no Union's coming inthis plant, thatisa guarantee... I don't care if they won everything,they still wouldn't come in here, believe me."4 Later inthe interview Affeldt directly counseled Huffman to con-ceal from the Board investigator the extent to whichHuffman was involved in the union activity. The text ofthe interview reads as follows:Affeldt: In other words, let's not bring up the factthat he [Shrader] mentioned anything about thegirls.Huffman: About the girls where?Affeldt: Oh, pressuring you-because then ...Huffman: Well I mean-they [the Board] will askme that.Affeldt: Yea.Huffman: And for me to say no, my answer wouldhave to be no.Affeldt: That's right. Because frankly, if you saidyes it would help us insofar as the fact that we've gotanother thing on the girls-they violated therule- butI don'twant to get you involved.[Interruption by unknown individual from out-side the office.]Affeldt: So, I think very frankly all around-itreally doesn't mean much, but- I just- you get mypoint-in otherwords, just don't say anything aboutthe girls pressuringyou, just say Gauthier did- leavethe girls alone.Huffman:Yea, well actually the girls did, but let'sjust say Al did.Affeldt: Pardon?Huffman: Well let's- I'll just tell them that Al did.Affeldt: Yea, yea, well that lets that out.D.Concluding Findings1.As to Section 8(a)(5)As noted above, Richard Cherry temporarily revoked*On an earlier occasion Affeldt and Shrader hadprivately agreed thatif the Union won the electionthe Companywould bargainwith it. Seefootnote1, supra.his designation of the Union before the Company com-mitted any unfair labor practices, and his card may not becounted toward the Union's majorityuntilDecember 18,when he again authorized its submission. On that date theUnion for the first time had a majority of valid signedcards. Some of those cards had been procured by Gauthi-er when he was a supervisor, and the Company arguesthat for that reason they should not be deemed valid. ButGauthier had stopped being a supervisor on November16, and on December 13 the Company had manifested itswholehearted opposition to the Union. In the light ofthese circumstances the employees' manifestation onDecember 18 of their continued support of the Unioncannot be attributed to any supervisory pressure, and theUnion's uncoerced majority as of that date is thereforeestablished.Cf.N.L.R.B. v. Douglas County ElectricMembership Corp.,358 F.2d 125, 130-131 (C.A. 5);InternationalUnion,U.A.W. [Aero Corporation] v.N.L.R.B.,363 F.2d 702,707-708 (C.A.D.C.).As of December 18, moreover, the Union hadrequested the Company to recognize it as the representa-tive of the employees in the appropriate unit. The petitionit had filed with the Board had included several categoriesnot employed by the Company, and had not specified cer-tain classifications connected with inventory control whowere later included in the unit now agreed to as ap-propriate. But Company President Shrader's testimonymakes it clear that he understood from the language em-ployed by the Union in describing the unit that the unitconsisted of the 13 employees, as later agreed to. TheCompany's defense based on the inadequacy or in-definiteness of the unit described in the Union's requestmust therefore fall. SeePriced-Less Discount Foods,Inc.,157NLRB 1143, 1145, footnote 11;ArkansasGrain Corporation,163 NLRB 625, footnote 46.As of December 18, 1966, therefore, the Unionrepresented a majority of the employees in the unit, andits request for recognition was before the Company, notonly by virtue of the Union's demand of November 16,but also through the then pending petition for certifica-tion. In the absence of other unfair labor practices, how-ever, it would seem in the circumstances of this case thattheCompany's continued refusal to bargain and in-sistence upon an election would not violate Section8(a)(5) of the Act. To be sure there is some evidence, con-sisting of Affeldt's statement to Huffman some 2 monthslater, that the Company was so fundamentally opposed tothe principles of the Act.that it would not deal with theUnion if the latter "won everything," but even such ahostile attitude would not have established a violationprior to December 18, 1966, when the Union did not infact have a majority. Indeed, if the Company had recog-nized the Union prior to that date, the Company wouldhave been guilty of unlawfully assisting the Union.I.L.G.W.U.[Bernhard AltmannTexasCorp.]v.N.L.R.B.,366 U.S. 731. The line between violation ofSection 8(a)(2) and Section 8(a)(5) is narrow enough attimeswithout requiring an employer to keep track (shortof unlawful interrogation or surveillance) of the vacilla-tionsof an employee like Cherry, on whose "conversion"or "reconversion" the Union's majority hinges. Indeed,a majority thus attained may well be lost by the date ofthe election, and, so far as Section 8(a)(5) is concerned,the Company was within its rights after December 18 as A.T.I. WAREHOUSE, INC.585well as before in letting the representation question abidethe election.Whether the alleged violations of Section8(a)(1) lead to a bargaining order to restore the status ex-isting before the election is a matter to which we nowturn.2.As to Section 8(a)(1)Rodney Chryst's statements to four employees onNovember 17 that the advent of the Union could costthem their jobs violated Section 8(a)(1) of the Act, as didhis questions of some of them as to who started theUnion. Chryst's statements were made before the Unionfiled its petition for certification, and therefore cannot berelied on as grounds for setting aside the election.Hernandez' statements to Ramirez that "if we tried toget the Union in, we might get fired for it," and his inter-rogation of Ferris and suggestion that the employeescould form their own union likewise violated Section8(a)(1) of the Act.With respect to the interviews of Gauthier and Padrutt,General Counsel points out that although the companyrepresentatives at times during the interviews correctlystated that the company rule against solicitation and dis-tributionwas limited to working time, they also askedquestions which probed into the employee's union activi-ty during nonworking hours. Such inquiries would appearto transgress Section 8(a)(1).I cannot agree with General Counsel, however, that theinterviews show any disparate enforcement of the no-sol-icitation rule. This contention rests on the fact that prou-nion employees Ferris, Ramirez, and Davis were inter-viewed on the subject, whereas antiunion employeeswere merely cautioned by their supervisor not to discussthe Union during working time. The latter episode, how-ever, occurred several weeks after the interviews of Fer-ris,Ramirez, and Davis, and falls far short of showingdisparate treatment. Hernandez' suggestion to Ramirezthat she persuade other employees to oppose the Unionlikewise falls short of establishing any disparate applica-tion of the no-soliciatation rule, for even if the rule existedat that time (a matter far from clear on this record),nothing in Ramirez' testimony indicates that she was toldto use working time for this purpose. Hernandez' ownconduct, at the request of the company president, indiscussing the Union on company time would suggestdisparate application of the rule, but as just noted, the rulemay not have been formalized at that time, and in anyevent under theAvondalecase(N.L.R.B. v. UnitedSteelworkers of America [Nutone Inc.],357 U.S. 357,362-364), the illegality of Hernandez' conduct, alreadyfound, does not establish unlawful application of the no-solicitation rule.The interviews with Padilla and Huffman, occurring inFebruary after the election, would not furnish a basis fora bargaining order resting on conduct which prevented afairelection.The interview with Padilla was twiceprefaced with the comment that she need not discuss thematter at all, and then was concerned largely with herconversations shortly before and shortly after the electionwith employees who at the time of the election hadrecently been discharged. I find no violation of the Act inthe Padilla interview. In the Huffman interview, on theother hand, the Company brought pressure to bear on itssupervisor to induce him to mislead, and to withhold in-formation from, the Board investigator. Such conductdesigned to impede a proceeding looking toward the vin-dication of statutory rights, violates Section 8(a)(1) of theAct. Cf.N.L.R.B. v. Better Monkey Grip Company, 243F.2d 836 (C.A. 5), cert. denied 355 U.S. 864;Grand-Central Chrysler, Inc.,155 NLRB 185, 188.Although I have found several violations of Section8(a)(1), I am of the view that they are not of the degreenecessary to warrant the imposition of a bargaining order.SeeWagner Industrial Products Company,162 NLRB1349;Hammond & Irving, Incorporated,154 NLRB1071;Clermont's, Inc.,154NLRB 1397;HarvardCoated Products Co.,156 NLRB 162. The entire conge-ries of facts seems to me to point in this direction.The most serious violations of Section 8(a)(1) wereChryst's statements on November 17 to Padrutt, Cherry,Ferris, and Davis. It would be somewhat incongruous,although perhaps lawful, to hold that these statements,made before the Union filed its petition for certification,could not be relied on to set aside the election, but couldbe relied on to support a bargaining order if the electionis set aside for other reasons. Also, the impact of Chryst'sstatements was manifestly negligible as all four of the em-ployees to whom he spoke were supporting the Union amonth later. The violations of the Act inherent in Her-nandez' statements to Ramirez and Ferris were less seri-ous than those of Chryst and were no more effective indissuading them from support of the Union. The "effec-tiveness" of the unlawful statement, not an element indeterming whether it violated the Act, may properly beweighed in determining whether a bargaining ordershould be based thereon. The interviews with Gauthierand Padrutt contained questions which went beyond legallimits, but cannot be said to have had an impact sufficientto justify a bargaining order. Indeed, all the 8(a)(1) viola-tions found in this case do not reach the level found insuf-ficient to justify a bargaining order inHammond & Irvingand the other similar cases citedsupra.Finally, I note that the Union, which had the support ofseven employees in mid-December, lost three of thoseemployees by discharge prior to the election, and lost theelection 7 to 3.5 Indeed, of three of the four targets of un-fair labor practices after the filing of the petition for cer-tification (Gauthier, Padrutt, Ferris, and Ramirez), onlyone (Padrutt) was an eligible voter. Normal turnover ofemployees is not a basis for withholding a bargainingorder, but where the order can only be justified as aremedy for 8(a)(1) conduct and to restore the status exist-ing prior thereto, it is not altogether irrelevant to note thatthe Union's loss of majority appears directly attributableto the nondiscriminatory discharge of its supportersrather than to apparently ineffectual, although illegal,statements of company agents. Finally, I note that if theelection is not set aside (seeinfra),a bargaining ordermay not issue. SeeIrving Air Chute Company,149NLRB 627, 630;Kolpin Bros. Co.,149 NLRB 1378,1380.CONCLUSIONS OF LAW1.By threatening and interrogating employees withrespect to their union activities, and by inducing a super-visor to withhold information from a Labor Board agent5The Regional Director found no merit in the charge that thesedischarges were unlawfully motivated,and that issue is not before me. 586DECISIONSOF NATIONALLABOR RELATIONS BOARDinvestigating a charge of unfair labor practices,the Com-pany has engaged in unfair labor practices affecting com-merce within the meaning of Section 8(a)(1) and Section2(6) and (7) of the Act.2.The Company's refusal to bargain with the Unionwas not an unfair labor practice.THE REMEDYI shall recommend that the Company cease and desistfrom its unfair labor practices and from like or relatedconduct and that it post an appropriate notice.With respect to the election, I shall recommend that theBoard certify the results thereof. The conduct whichmight warrantsetting asidethe election is that of Hernan-dez and the interviews of Gauthier and Padrutt. Takentogether they seem too inconsequential to warrant settingaside the election. In any event, this matter, as usual, bor-ders on the academic,as whether or not the election is setaside, it is highly unlikely that another election would beheld prior to January 24, 1968, by which date a valid elec-tion could be held even if the first election stands.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record in this case, I thereforerecommend, pursuant to Section 10(c) of the Act, is-suance of the following:ORDERA. Respondent, A.T.I. Warehouse, Inc., its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Interrogating employees as to their union activitiesor those of fellow employees, (b) threatening employeesthat advent of a union would result in their losing theirjobs, (c) suggestingto employees that they form a labororganization of their own, (d) inducing any person towithhold information from, or deliberately to mislead,agents of the NationalLaborRelations Board investigat-ing chargesfiled under the National Labor Relations Act,and (e) in any like or related manner interfering with,restraining,or coercing employees in their exercise oftheir rights under Section7 of the Act.2.Take the following affirmative action necessary toeffectuate the policiesof the Act:(a)Post at its warehouse, at Toledo, Ohio, copies ofthe attached notice marked "Appendix." Copies of suchnotice, on forms provided by the Regional Director forRegion 8, after being duly signed by an authorizedrepresentative of the Respondent, shall be posted im-mediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered,defaced, or covered by any othermaterial.(b)Notify the Regional Director for Region 8, in writ-ing,within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith.7B.The complaint insofar as it alleges a violation ofSection 8(a)(5) of the Act is dismissed.C.The objections to the election are overruled, and itis hereby certified that a majority of votes were not castfor the labor organization.6 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words"a Decisionand Order."' In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify the Regional Director forRegion 8, in writing, within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify our em-ployees that:All our employees have the right to join or assist Inter-nationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, Local 20, or anyother union. They also have the right not to join or assistany union.WE WILL NOT question any employee as to hisunion activity or that of fellow employees, threatenany employee that he or other employees will losetheir jobs if a union became the bargaining represent-ative of the employees, suggest that employees formtheir own labor organization, instruct any person inour employ what information to give and what towithhold from investigators of the Board, or in anysimilarmanner interfere with our employees in theexercise of their right to join, or not to join a union.A.T.I. WAREHOUSE,INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 720 BulkleyBuilding, 1501 Euclid Avenue, Cleveland, Ohio 44115,Telephone 621-4465.